                                                                                        12/26/2018
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

 UNITED STATES OF AMERICA                     :
                                              :
                                              :    Case No.   6:18CV00091
 v.                                           :
                                              :
 $12,300.00 in U.S. Currency                  :


                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

         Now comes the plaintiff, United States of America, by and through its attorney, Krista

Consiglio Frith, Assistant United States Attorney, and brings this Complaint and alleges as follows

in accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                   NATURE OF THE ACTION

         1. This is a civil action in rem brought to forfeit and condemn $12,300.00 in U.S. Currency

to the use and benefit of the United States, pursuant to 21 U.S.C. § 881(a), for a violation of 21

U.S.C. § 841.

                                   THE DEFENDANTS IN REM

         2. The defendant property consists of the following property:

                (a) Approximately $12,300.00 in U.S. currency that was seized from Juan Manuel

Barajas-Aguilar on July 2, 2018, at mile marker 186 on Interstate 81 in Rockbridge County,

Virginia, and presently in the custody of United States Marshals Service in the Seized Asset

Deposit Fund Account.

                                  JURISDICTION AND VENUE

         3. This Court has jurisdiction over an action commenced by the United States under

28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C. § 1355(a).




      Case 6:18-cv-00091-NKM Document 1 Filed 12/26/18 Page 1 of 3 Pageid#: 1
          4. This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

          5. Venue is proper in this district pursuant to 28 U.S.C. § 1395 because the property is

located in this district.

          6. Upon the filing of this Complaint, the plaintiff requests that the Clerk of Court issue a

Warrant of Arrest in rem pursuant to Supplemental Rule of Civil Procedure G(3)(b)(i), which

Plaintiff will execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule

G(3)(c).

                                     BASIS FOR FORFEITURE

          7. The defendant property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) because

it constitutes (1) money, negotiable instruments, securities, and other things of value furnished and

intended to be furnished in exchange for a controlled substance in violation of the Controlled

Substances Act; (2) proceeds traceable to such an exchange; or (3) money, negotiable instruments,

and securities used and intended to be used to facilitate a violation of the Controlled Substances

Act.

                                                FACTS

          8. The facts supporting this Complaint are stated in the attached Declaration of Special

Agent Raymond Walker, Drug Enforcement Administration, and are incorporated by reference

herein.

          WHEREFORE, the United States of America respectfully requests that the Clerk of Court

issue a Warrant of Arrest in rem pursuant to Supplemental Rule of Civil Procedure G(3)(b); that

due notice be given to all parties to appear and show cause why the forfeiture should not be

decreed; that judgment be entered declaring the defendant property to be condemned and forfeited




   Case 6:18-cv-00091-NKM Document 1 Filed 12/26/18 Page 2 of 3 Pageid#: 2
to the United States of America for disposition according to law; and that the United States of

America be granted such other and further relief as this Court may deem just and proper, together

with the costs and disbursements of this action.


                                             Respectfully submitted,

                                             THOMAS T. CULLEN
                                             United States Attorney

                                             /s/Krista Consiglio Frith
                                             Krista Consiglio Frith
                                             VA State Bar No. 89088
                                             Assistant United States Attorney
                                             Post Office Box 1709
                                             Roanoke, VA 24008
                                             Tel: (540) 857-2250
                                             Fax: (540) 857-2614
                                             Email: krista.consiglio@usdoj.gov




   Case 6:18-cv-00091-NKM Document 1 Filed 12/26/18 Page 3 of 3 Pageid#: 3
                          IN THE UNITED STATES DISTRICT COURT                                 12/26/2018
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

 LINITED STATES OF AMERICA,
 Plaintiff

 v                                                                  Case No.    6:18CV00091

 $12,300 IN U.S. CURRENCY,
 Defendant.



                      AFFIDAVIT IN SUPPORT OF FORFEITURE INREM

       I, Raymond A. Walker, a Special Agent with the Drug Enforcement Administration

(DEA), Washington Division Office, Washington, D.C., being duly swom, state as follows:

                              BACKGROUND AND EXPERIENCE

        l.        I am an "investigative or law enforcement officer of the United States" within      the

meaning of Section 2510(7)     of Title 18, United   States Code, that is, an officer of the United States

who is empowered by law to conduct investigations and to make arrests for offenses enumerated

in 18 U.S.C. $ 2516.

       2.         I have been a Special Agent with the DEA since 1999. Since that time, I            have

received training and experience in interviewing and interrogation techniques, arrest procedures,

search and seizure, narcotics, search warrant applications, and various other crimes. I am currently

assigned to the DEA High Intensity Drug Trafficking Area (HIDTA) Task Force located in

Annandale, Virginia. In the course of my training and experience, I have become familiar with

the methods and techniques associated with the distribution of narcotics, the laundering of drug

proceeds, and     the organtzatron of drug conspiracies. In the course of conducting                these

investigations,   I   have been involved   in the use of the following         investigative techniques:

interviewing informants and cooperating witnesses; conducting physical surveillance; conducting




 Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 1 of 9 Pageid#: 4
undercover operations, monitoring and recording            of both telephonic and non-telcphonic
communicalions; analyzing telephone pen register and caller identification system data;

conducting court-authorized electronic surveillance; and preparing and executing search warrants

that have led to substantial seizures oflnarcotics, firearms, and other contraband.

       3.         Based upon my training, experience, and panicipation in narcotics and rackctccring

investigations, I have become familiar with the manner in which narcotics traffickers conduct their

illegal business and the methods, language, and terms that are used to disguise conversations about

their narcotics activities. From experience and training, your affiant has leamed, among other

things, that drug traffickers virtually ncver talk in lhe open when referring lo such drugs as

phencyctidine (PCP), crack cocaine, powder cocaine, heroin, or other drugs. lnstead. to conccal

the true nature   oftheir illegal activities and to thwa( detection by law enforcement, they rel'er to

the drugs and drug quantities using seemingly innocent terms.

       4.         Based upon your affiant's knowledge, training, experience, and participation in

investigations involving controlled dangerous substances, your afliant also knows that:

       (a)        Narcotics traflickers keep narcotics related items in their vehicles and various other

locations. ln addition, narcotics traflickers package their narcotics and ill-gotten proceeds in

varying quantities. Individuals involved in the distribution of narcotics such as cocainc usc

numelous otherwise innocuous materials          lo   package narcotics and narcotic procceds. For

example, Ziploc baggies and plastic wrap can be standard packaging material for conccaling

conraband.

       (b)        Individuals involved in narcotics trafficking often use vehicles equipped with

hidden compartments or "traps" to secret narcotics, weapons, and large amounts of U.S. Cunency

while traveling on roadways.




                                                     2

Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 2 of 9 Pageid#: 5
         (c)     Individuals involved in narcotics trafficking often times provide law enforcenrent

with false information regarding their identity, the identity of family members, or their associates

as well as false information about their employnrent, occupation, and       work history.

         5.     This affidavit is based, in part, upon inlbrnlation provided to me by other agcnts of

the DEA, information provided by cooperating det'endants, physical surveillance, and other

inlormation gathered during the course of this investigation. This affidavit contains intbrnration

necessary to support a complaint relating to $12,300 in U.S. Currency seized from Juan Manual

Barajs-Aguilar and Selena Barjas on July 2, 2018, ("subject property") that repres€nts the proceeds

of illegal activity in violation of    2l   U.S.C. $$ 841 and 846.

         6.     As set forth in detail below, the Subject Property is forfeitable under Title   2l   U.S.C.


$$   8al(aXl) and 846, resulting from unlawful acts and conspiracy to distribute a controlled

substance; under Title       2l   U.S.C. $ 881(a)(6) as currency and other things of value constittrting

proceeds, facilitating property, or property fumished or intended to be furnished in exchange for a

controlled substance.

                                                     OF TrlE INVESTI GAION

         7.     As part of my current assignment. I have been investigating narcotics trafticking

by several individuals in the northern Virginia area, including others yet unknown or not fully

identified C'TARGET SUBJECTS"). As described in greater detail below, the investigation has

revealed thar the TARGET SUBJECTS are participating in a conspiracy to distribute and possess

with intent lo distribute cocaine (a Schedule II controlled substance) in violation ofTitle 2l U.S.C.

$ 841(a) ( I ), possession   with intent to distribute and distribution ofcontrolled substances, and Title

2l   U.S.C. $ 846, conspiracy to commit such offenses.




                                                        3


Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 3 of 9 Pageid#: 6
                                       THE INVESTIGATION

         8.        In March 2018, DEA Croup l2 agents arrested Miguel DUARTE (DUARTE) and

Carlos COTO-Vasquez (COTO) in Prince William County, Virginia, subsequent to the delivcry ol'

approximately twelve ounces of cocaine to a DEA confidential source. In May 2018, DUARI-E

and COTO pled guilty to conspiracy to distribute cocaine within lhe Eastem District of Virginia.

in violation of    2l   U.S.C. $$ 841 and 846. Both cooperated with DEA and provided information

about lheir cocaine distribution network. ln   April 2018, agents leamed that Alvaro Avila CASTRO

(CASTRO)      of   Stafford, Virginia, was associated with the organization and responsible for

supplying DUARTE and COTO with large quantities of cocaine.

         9.        Agents were told that CASTRO receivcd cocaine from a cousin. describcd      as


a Hispanic male     with a thin beard. According to COTO, CASTRO received cocaine in quantilies

of two to three kilograms every ten days. The cocaine was said lo be brought to Virginia    f'rorn


locations in Mexico and concealed in hidden compartments of vehicles, commonly referred to as

lraps.

         10.       Cooperating sources provided agents with a cellular phone number belonging to

CASTRO and told agents thar CASTRO utilized the number to facilitate drug trafficking. A phonc

analysis   of the device was conducted to determine CASTRO's source of supply. at rvhich linre

agents identified a cellular number used by Juan BARAJAS (J/BARAJAS)              of Chula Vista.

Calitomia. ln May 2018, COTO identified two photos ol J/BARAJAS as CAS'I'RO's cocairtc

supplier. COTO told agents that he met J/BARAJAS on two prior occasions in Virginia and that

J/BARAJAS was presenr when GASTRO rransported a half kilogram of cocaine to              co'Io's

residence in February 2018.




                                                   4

Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 4 of 9 Pageid#: 7
         II   .   Agents leamed that J/BARAJAS tmveled to Virginia in late 2017 and early 2018

and had likely traveled to the area from     Califomia. Based on aspects oflhe investigation, agents

believed that J/BARAJAS used the trip to deliver quantities of cocaine to CASTRO. The vehicle

used   by J/BARAJAS to travel to Virginia was identified       as   a red, 2008 Toyota Scion, Illinois

registration E306668. The vehicle is registered to Christian N. BARAJAS (son of J/BARAJAS)

of East Moline,    IL.   In June 2018, agents received license plate reader (LPR) information that

indicated the Toyota Ssion traveled through the northern Virginia area. and as a resuh. believed

that J/BARAJAS was lhe likely operator of the vehicle. Agents later went to the residence of

CASTRO and observed the Toyota Scion parked at a nearby residence within the Stafford'

Virginia mobile home park where CASTRO lived.

         12.      Law enforcement established surveillance at both locations and subsequently

observed the occupants of CASTRO's Ford Explorer (believed to be CASTRO and J/BARAJAS)

in   the parking lot area        of   a   nearby Lowe's store. Agents obsewed CASTRO              and


J/BARAJAS interacting with unidentified occupants of trvo other vehicles in a manncr believed

by agents to be consistent with drug trafficking because the vehicles were parked next to one

another   for brief periods of time in        areas   with rcduced lighting, and on      one occasion.


agents observed an object being exchanged between the occupants            of the Ford Explorer and   a


black vehicle. The agents believe the object exchanged was narcotics based on the circumstarces

and law enforcement experience.

         13.      In June 2018, law enforcement obtained Virginia court authorization and later

installed a tracking device on the Toyola Scion. ln July 2018, the vehicle was observed traveling

away from the Stafford, Virginia area in the direction of Interstate 81 in western Virginia. at which

point agents contacted area Virginia State Potice (VASP) units and requested assistance with




                                                      5


Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 5 of 9 Pageid#: 8
surveillance. Troopers located the vehicle ncar Natural Bridge,       Virginia. Ilre vclticls   rrus

observed   in violation of Virginia Code seclion 46.2-1054 (obstructed view) because ol an air

l'reshener and beads hanging fronr the rearvicw nrirror, which resulted in a tratlic stop southbound

I-81 near mile marker 186. J/BARAJAS was identified as the driver, and Selena BARAJAS

(J/BARAJAS's daughter) ("S/BARAJAS") and her infant daughter were idenlified         as passengers'


A state police K-9 was utilized to conduct an open air sniffof the vehicle, at which time the K-9

alerted generally for the presence ofa controlled substance in the vehicle. A subsequent search ol'

the vehicle yielded two bundles of U.S. currency concealed beneath the infant car seat in which

S/BARAJAS's daughter was sitting. The currency was wmpped in plastic and concealed in              a


manner consistent with narcotics trafficking. The search also revealcd that the dashboard of the

vehicle was loose and in a condition that would indicate that the area ofthc vehicle might have

been utilized lo conceal contraband.

       14.     Your afliant later arrived at the scene and assisted with the search. Your affrant

took possession of the cunency and secured it in the passenger compartment ofa govcmmcnt

vehicle. Your affiant identified himself as a law enforcement oflicer to both J/BARAJAS         and

S/BARAJAS, both of whom agreed to be interviewed regarding the origin of thc currency, Both

gave verbal consent allowing a secondary search of the vehicle. The two agreed to move a short

distance from the side of the highway to a nearby Budget Inn parking lot for safety purposes.

J/BARAJAS agreed to speak in English, and did so fluenlly, but later becamc nervous and evasive

in his response to questions and began speaking Spanish with S/BARAJAS translating lor hinr.

J/BARAJAS told agents that the items in the car belonged to him and that he was not carrying

anything for anyone else. J/BARAJAS stated that he was unemployed due to health problenrs but




                                                 6

Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 6 of 9 Pageid#: 9
at one rime worked building scaffolds a number of years ago. J/BARAJAS stated that thc dollar

amount ofthe seized currency totaled $ 14,000.

           15.    J/BARAJAS denied that the currency was generated from drug procecds or other

illicit   means but gave conflicting versions   ofhow he obtained the currency, initially slating lhat

he received a call from unknown individuals in Virginia who instructed him to come pick up the

money. J/BARAJAS then told agents that the money was given to him by famity members of his

wife and that the money would be used to purchase a childhood home in Mexico. J/BARAJS

stated that their sole reason for traveling to Virginia was to pick up the currency. J/BAl{AJAS

agreed that transporting the currency in the manner in which         it was found was suspicious and

that placing the currency in a bank account was more the norm. J/BARAJAS stated that he was

interested in having the money returned to him but refused to provide agents his telephone

number. J/BARAJAS made several vocal expressions in Spanish to S/BARAJAS that appearcd

to control or limit the information she provided to agents in English. J/BARAJAS

instructed S/BARAJAS to provide agents with a third party telephone number belonging to his

son, Ronaldo BARAJAS.

           16.     S/BARAJAS voluntarily signed      a   disclaimer fornr giving up intc'rcsl and

ownership in the seized currency. SEARAJAS told agents that she was unaware of the origins of

the money and that she was unemployed and a student at a Chula Vista, Califomia adult school

where she was attempting to obtain her GED.

           17.    A secondary search ofthe vehicle by SA Walker revealed a wallet belonging to

J/BARAJAS that conrained a Bank olAmerica credil card and $2,000 USC; J/BARAJAS had an

additional $290 in U.S. Currency in his front pant pockets. J/BARAJAS explained that the

cuffency was compensation and was going to be used to pay rent for an apartment in Chula




Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 7 of 9 Pageid#: 10
Vista, Calihrnia. SA Walker, witnessed by TFO Charles, returned the wallet and currency to

J/BARAJAS. S/BARAJAS gave SA Walker consent to search her belongings Io includc a

cellular phone that was in her possession. SA Walker took several photos ofthe call logs and

returned the device. The currency wrapped in plastic, totaling     $   12,300, was seized as narcotics

proceeds and J/BARAJAS was issued a receipt. Agents ended the interview and departed the

scene.

          t   8. Afterwards, agents counled the two bundles ofcurrency seized from J/BARAJAS.

The amount totaled to $12,300 in U.S. Currency consisting of forty-nine        $ 100   bills, fourteen $50

bills, three-hundred and thirty-four $20 bills, and two $10 bills. Based on my lraining and

experience, the money was bundled and wrapped in plastic in such a way that is consistent rvith

money that is proceeds ofcontrolled substances. Controlled substance proceeds arc otien

concealed in such a way as to avoid reporting requircments and transported physically lbr the

purpose       ofavoiding traceable transactions used in conventional banking systems.

                                             CONCLUSION

          20.       Based on your affiant's knowledge      of the investigation, the circumstances
sunounding the seizure, and cooperating source debriefings, your affiant believes that the seized

currency was the result ofongoing criminal activity involving the distribution ofnarcotics. Your

affiant submits that there is probablc cause lo believe that the subject property is the result of

narcotics trafficking and is forfeitable under   2l U.S.C. $ 881(a)(6)   as currency and other things o['

value constituting proceeds, facilitating property. or property fumished or intended to be fumished

in exchange for a controlled substancc.




                                                    8

Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 8 of 9 Pageid#: 11
I declare under penalty ofperjury that tlrc foregoing is true and correct.

p*ecrted tt is   46    day of December 2018.




                                                      RAY           A. WALKER
                                                      Special frenl
                                                      Drug Enforcement Administmtion




                                                  9

Case 6:18-cv-00091-NKM Document 1-1 Filed 12/26/18 Page 9 of 9 Pageid#: 12
-6 5HY                                                       CIVIL COVER SHEET                                                          6:18CV00091
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  $12,300.00 in U.S. Currency


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Rockbridge
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Krista Consiglio Frith 540-857-2250
United States Attorney's Office
P.O. Box 1709, Roanoke, VA 24008

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH         u         u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID          u         u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         21 U.S.C. § 881(a)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Civil Forfeiture
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
12/26/2018                                                            s/Krista Consiglio Frith
FOR OFFICE USE ONLY

    5(&(,37     Case 6:18-cv-00091-NKM
                 N/A   $02817 N/A        Document     1-2 Filed 12/26/18
                                         $33/<,1*,)3 N/A                  Page 1 of 2 0$*-8'*(
                                                                    -8'*( Moon           Pageid#: 13
-65HYHUVH 5HY


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW




                   Case 6:18-cv-00091-NKM Document 1-2 Filed 12/26/18 Page 2 of 2 Pageid#: 14
